Case: 19-10312   Date Filed: 07/19/2019   Page: 1 of 20


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10312
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:15-cv-03303-RWS


CAROLINE CROLAND,

                                                   Plaintiff - Appellee,

     versus

CITY OF ATLANTA,

                                                   Defendant,

STEPHENSON CAMILLE,

                                                   Defendant - Appellant.

                          ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (July 19, 2019)



Before TJOFLAT, BRANCH, and EDMONDSON, Circuit Judges.
              Case: 19-10312     Date Filed: 07/19/2019   Page: 2 of 20


PER CURIAM:



      In this interlocutory appeal, City of Atlanta police officer Stephenson

Camille appeals the district court’s denial of his motion for summary judgment in

Plaintiff Caroline Croland’s civil action under 42 U.S.C. § 1983 and Georgia law.

Officer Camille contends he is entitled to qualified immunity and to Georgia

official immunity. Reversible error has been shown; we affirm in part, vacate in

part, and remand.




I.    BACKGROUND




      This case arises from Plaintiff’s arrest in downtown Atlanta on the afternoon

of 1 June 2014. Plaintiff is an active member of two volunteer groups: “Food Not

Bombs,” which distributes meals to the homeless in Woodruff Park most Sunday

afternoons, and “Cop Watch of East Atlanta” (“Cop Watch”), a “watch-dog group

focused on increasing police accountability and preventing police brutality by

filming police officers in public.”

      On 1 June, Plaintiff and members of her volunteer groups were distributing

food in Woodruff Park. Officer Camille was also present in the park as part of his


                                          2
              Case: 19-10312     Date Filed: 07/19/2019   Page: 3 of 20


routine foot patrol. Plaintiff says Officer Camille “hovered” around the Food Not

Bombs table for an hour and a half. During this time, Cop Watch volunteers

followed Officer Camille and filmed him using their cell phones. One of these

video recordings was submitted into evidence and shows the pertinent events

leading up to and during Plaintiff’s arrest.

      The video shows Officer Camille being approached by one of Plaintiff’s

fellow volunteers. The volunteer (not Plaintiff) asked Officer Camille to leave the

park and told Officer Camille that he was not wanted there. Officer Camille

refused to leave and responded that he had a right to remain in a public park. The

volunteer then continued -- for several minutes -- to make generally mocking and

insulting comments to Officer Camille and to ask Officer Camille repeatedly to

leave the area. For the most part, Officer Camille ignored the comments, but also

responded by providing his name and badge number.

      Officer Camille then moved away from the volunteer and from the camera.

Over the next several minutes, Officer Camille walked in and around the area

where food was being distributed. As he did so, he conversed casually and

laughed with other people present in the park. In the background, people can be

seen and heard laughing, talking, singing, and playing drums.

      Officer Camille then resumed his position close to the Food Not Bombs

table -- and only a few feet from the camera -- and stood observing the area for a


                                           3
              Case: 19-10312      Date Filed: 07/19/2019    Page: 4 of 20


couple of minutes. Plaintiff can then be heard talking off-camera to a fellow

volunteer, Vincent Castillenti. Plaintiff said (in a normal tone of voice) that she

was “so angry, oh my god, so angry,” referring to Officer Camille’s presence.

Castillenti urged Plaintiff to “start a chant,” to which Plaintiff replied, “I don’t

want to start a chant.” Castillenti then told Plaintiff to “scream it out and people

will go along with you. They’ll like fucking make him understand that he’s a piece

of shit.” Plaintiff said, “No, nothing could make him understand that.”

      A few seconds later, Plaintiff said in a louder-than-normal voice, “It’s like

we can’t like share a . . . meal with people every Sunday without state

harassment!” Officer Camille turned his back and started to walk away from

Plaintiff. As he did, Plaintiff (in the presence of others in her group) yelled -- with

increasing volume -- “Why?! Why?! WHY?! WHY?! WHY?!” And then yelled

the demand, “ANSWER ME!!” As Plaintiff yelled her questions and her demand

at Officer Camille, one or two people looked up, but no volunteers or members of

the public reacted visibly in any other way to Plaintiff’s outburst. Nor did Plaintiff

appear to move physically toward Officer Camille, such that she would have been

on camera.

      In response to Plaintiff’s yelling, Officer Camille turned to face Plaintiff,

walked slowly about 11 steps toward Plaintiff, and told Plaintiff that she was under

arrest for “disorderly conduct in the park.” Plaintiff was charged with violating


                                            4
                Case: 19-10312        Date Filed: 07/19/2019        Page: 5 of 20


Atlanta City Code § 106-81(3), which makes it unlawful to cause, provoke, or

engage in a fight or riotous conduct.

       Plaintiff filed suit against Officer Camille in his individual capacity, 1

alleging that she was arrested without probable cause and in retaliation for her

protected speech -- in violation of her rights under the First and Fourth

Amendments. Plaintiff also asserted against Officer Camille state law claims for

assault and battery, false arrest, false imprisonment, and malicious prosecution.

The district court denied Officer Camille’s motion for summary judgment: a

motion grounded on federal qualified immunity and state official immunity.




II.    DISCUSSION




       A. Constitutional Claims & Qualified Immunity




       We review de novo a district court’s denial of a motion for summary

judgment based on qualified immunity, “drawing all inferences and viewing all of

the evidence in a light most favorable to the nonmoving party.” Gilmore v.


1
  Plaintiff also named as a defendant the City of Atlanta. The district court later granted the
parties’ joint motion to dismiss the City. Plaintiff’s claims against the City are thus not before us
in this appeal.
                                                  5
              Case: 19-10312     Date Filed: 07/19/2019    Page: 6 of 20


Hodges, 738 F.3d 266, 272 (11th Cir. 2013). When a video recording exists of the

pertinent events -- as in this case -- we “view[] the facts in the light depicted by the

videotape.” See Scott v. Harris, 550 U.S. 372, 380-81 (2007). Because we

construe the evidence in favor of the nonmoving party, “material issues of disputed

fact are not a factor in the court’s analysis of qualified immunity and cannot

foreclose the grant or denial of summary judgment based on qualified immunity.”

Bates v. Harvey, 518 F.3d 1233, 1239 (11th Cir. 2008).

      “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Gates v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018). To

avoid summary judgment on qualified immunity, Plaintiff must show both that

Officer Camille violated a federal right and that the right was already clearly

established when Officer Camille acted. See id.

      A federal right is “clearly established” when “the contours of [the] right are

sufficiently clear that every reasonable official would have understood that what he

is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)

(quotations and alterations omitted). “We do not require a case directly on point,

but existing precedent must have placed the statutory or constitutional question

beyond debate.” Id. (emphasis added). “[Q]ualified immunity will be denied only


                                           6
                Case: 19-10312   Date Filed: 07/19/2019    Page: 7 of 20


if the preexisting law by case law or otherwise makes it obvious that the

defendant’s acts violated the plaintiff’s rights in the specific set of circumstances at

issue.” Gates, 884 F.3d at 1297 (quotation and alteration omitted).

      Broadly speaking, a warrantless arrest made without probable cause violates

the Constitution and is actionable under section 1983. See id. An officer has

probable cause to arrest when, “at the moment the arrest was made . . . the facts

and circumstances within [the officer’s] knowledge and of which [the officer] had

reasonably trustworthy information were sufficient to warrant a prudent man in

believing that the [accused] had committed or was committing an offense.” Beck

v. Ohio, 379 U.S. 89, 91 (1964).

      “Even without actual probable cause, however, a police officer is entitled to

qualified immunity if he had only ‘arguable’ probable cause to arrest the plaintiff.”

Gates, 884 F.3d at 1298. “Arguable probable cause exists where reasonable

officers in the same circumstances and possessing the same knowledge as the

defendant could have believed that probable cause existed to arrest.’” Id.

(alteration omitted). The reasonable-officer standard is an objective one; we do not

consider the officer’s subjective intent. Brown v. City of Huntsville, 608 F.3d 724,

735 (11th Cir. 2010). “Whether an officer possesses probable cause or arguable

probable cause depends on the elements of the alleged crime and the operative fact

pattern.” Id.


                                           7
              Case: 19-10312     Date Filed: 07/19/2019   Page: 8 of 20


      We stress that “[s]howing arguable probable cause does not . . . require

proving every element of a crime.” Wilkerson v. Seymour, 736 F.3d 974, 978

(11th Cir. 2013) (citing Brown, 608 F.3d at 735-36). But “a constitutional arrest

must be based on a reasonable belief that a crime has occurred, rather than simply

unwanted conduct.” Id. Thus, qualified immunity will not protect an officer who

makes an arrest under circumstances “where it is clear that the conduct in question

does not rise to the level of a crime, under the facts known at the time.” Id. at 978-

79 (affirming the denial of qualified immunity when no evidence existed from

which a reasonable officer could have believed that the arrestee’s conduct violated

a local disorderly-conduct ordinance).

      Officer Camille would be entitled to qualified immunity if arguable probable

cause existed to arrest Plaintiff for any offense. See Brown, 608 F.3d at 735. We

thus consider whether arguable probable cause existed to arrest Plaintiff under any

offense under local ordinance or Georgia statute.

      The disorderly-conduct ordinance for the City of Atlanta makes it unlawful,

among other things, for a person to “[a]ct in a violent or tumultuous manner toward

another whereby any person is placed in fear of the safety of such person’s life,

limb or health;” or to “[c]ause, provoke or engage in any fight, brawl or riotous




                                          8
                Case: 19-10312       Date Filed: 07/19/2019       Page: 9 of 20


conduct so as to endanger the life, limb, health or property of another.”2 CITY OF

ATLANTA, GA., CODE § 106-81(1), (3) (2014) (emphasis added). In a similar way,

Georgia’s disorderly-conduct statute makes it unlawful for a person to act “in a

violent or tumultuous manner toward another person whereby such person is

placed in reasonable fear of the safety of such person’s life, limb, or health.”

O.C.G.A. § 16-11-39(1) (emphasis added).

       Under Georgia statute, a person commits the misdemeanor offense of

“inciting to riot” if he “with intent to riot does an act or engages in conduct which

urges, counsels, or advises others to riot, at a time and place and under

circumstances which produce a clear and present danger of a riot.” O.C.G.A. § 16-

11-31; see Powell v. State, 462 S.E.2d 447, 448 (Ga. Ct. App. 1995). A “riot”

occurs when “two or more persons” commit “an unlawful act of violence or any

other act in a violent and tumultuous manner . . . .” O.C.G.A. § 16-11-30(a).

       On this record, no objective officer under the same circumstances and

possessing Officer Camille’s knowledge could have believed reasonably that

probable cause existed to arrest Plaintiff. Plaintiff’s conduct consisted of yelling at

Officer Camille in front of a group of people. Plaintiff made no physical gestures




2
 A person also commits the offense of disorderly conduct if he “[d]irect[s] fighting words
toward another, that is, words which by their very nature tend to incite an immediate breach of
the peace.” CITY OF ATLANTA, GA., CODE § 106-81(6) (2014). That Plaintiff’s words
constituted no “fighting words” within the meaning of the local ordinance is clear.
                                                9
               Case: 19-10312        Date Filed: 07/19/2019        Page: 10 of 20


with her hands and took no steps toward Officer Camille, who was then about 11

steps away. 3 Although a couple of other volunteers had objected verbally to

Officer Camille’s presence in the park, those volunteers had also made no physical

threats or physically aggressive movements. The video also shows that the overall

demeanor of the crowd was calm.

       Even to the extent that an objective officer could have believed that Plaintiff

was attempting to get others to join her in a “chant,” an objective officer -- under

the circumstances -- could not have believed reasonably that Plaintiff was engaged

in (or about to engage in) conduct that was likely to “endanger the life, limb, health

or property of another” or to place someone in “reasonable fear of the safety of

such person’s life, limb, or health”: a critical element of a disorderly-conduct

offense. See CITY OF ATLANTA, GA., CODE § 106-81(1), (3); O.C.G.A. § 16-11-

39(1). Nor could an objective officer under the circumstances have believed

reasonably that there existed “a clear and present danger of a riot.” See O.C.G.A.

§§ 16-11-30(a), 16-11-31.

       At the time of Plaintiff’s arrest in 2014, the law was clear that yelling about

police harassment in front of a crowd -- by itself -- was not enough to give rise to



3
  Officer Camille says that, when Plaintiff yelled, she balled up her fist. Plaintiff denies flatly
that her fists were balled up or that she made any other physical gestures directed at Officer
Camille. Because the video recording does not “blatantly contradict[]” Plaintiff’s assertion, we
accept as true Plaintiff’s version of the facts for purposes of summary judgment. See Scott, 550
U.S. at 380-81.
                                                 10
               Case: 19-10312        Date Filed: 07/19/2019        Page: 11 of 20


probable or arguable probable cause to arrest. The Supreme Court made clear that

a person may not be charged with a criminal offense for the use of spoken words

alone, unless those words rise to the level of “fighting words”: words “which by

their very utterance inflict injury or tend to incite an immediate breach of the

peace.” See Gooding v. Wilson, 405 U.S. 518, 521-22 (1972) (striking down as

facially invalid a Georgia breach-of-peace statute not limited to fighting words,

explaining that “[t]he constitutional guarantees of freedom of speech forbid the

States to punish the use of words or language not within ‘narrowly limited classes

of speech.’”). No “fighting words” from Plaintiff were involved in this case.

       In Woodward v. Gray, a Georgia appellate court concluded that no probable

cause existed to arrest a woman for disorderly conduct under Georgia statute or

local ordinance when the woman yelled loudly about police harassment for several

minutes (in front of a crowd and using expletives) and refused the officer’s

command to the leave the area.4 527 S.E.2d 595, 597, 599-600 (Ga. Ct. App.

2000), overruled in part on other grounds by Stryker v. State, 677 S.E.2d 680 (Ga.

Ct. App. 2009). The state court said that “[b]eing obnoxious, loud, arguing with

the police, and refusing to move more than eight feet from the police on command



4
  The city ordinance involved in Woodward provided that a person could be charged with
disorderly conduct if he, among other things, “(1) Performs an unlawful act of violence or
performs any other act in such a violent and tumultuous manner that the public peace and
tranquility are disturbed; [or] (2) Verbally or physically harasses, menaces, or intimidates a
person to the disturbance of the public peace; . . .” 527 S.E.2d at 597 (alteration omitted).
                                                11
             Case: 19-10312     Date Filed: 07/19/2019    Page: 12 of 20


where such distance does not interfere with the performance of police duties does

not constitute probable cause to believe that disorderly conduct has occurred.” Id.

at 597.

      Viewing this record in the light most favorable to Plaintiff, it was clear --

such that objectively “every reasonable official would have understood” in 2014 --

that Plaintiff’s conduct did not rise to the level of a crime and, thus, no arguable

probable cause existed to arrest Plaintiff. See Wilkerson, 736 F.3d at 978. Given

the assumed facts, we accept that summary judgment based on qualified immunity

is not demanded at this stage in the proceedings.




          B. State Law Claims & Official Immunity




      We review de novo a district court’s denial of summary judgment based on

official immunity. Hoyt v. Cooks, 672 F.3d 972, 981 (11th Cir. 2012). “Unlike

qualified immunity under federal law, we must inquire into [the officer’s]

subjective intent to determine whether he has official immunity under Georgia

law.” Jordan v. Mosley, 487 F.3d 1350, 1357 (11th Cir. 2007).

      Under the Georgia Constitution, law enforcement officers are entitled to

official immunity from suit and liability unless they perform their discretionary


                                          12
             Case: 19-10312     Date Filed: 07/19/2019    Page: 13 of 20


duties “with actual malice or with actual intent to cause injury in the performance

of their official functions.” Gilbert v. Richardson, 452 S.E.2d 476, 483 (Ga. 1994)

(citing GA. CONST. art. I, § II, para. IX(d)). That Officer Camille was engaged in a

discretionary function at all times pertinent to this appeal is undisputed.

      For purposes of official immunity, “actual malice” means “‘express malice,’

i.e., a deliberate intention to do wrong, and does not include ‘implied malice’, i.e.,

the reckless disregard for the rights or safety of others.” Murphy v. Bajjani, 647
S.E.2d 54, 60 (Ga. 2007) (quotations omitted). “A ‘deliberate intention to do

wrong’ such as to constitute the actual malice necessary to overcome official

immunity must be the intent to cause the harm suffered by the plaintiffs.” Id. We

have described this as a “demanding standard.” Black v. Wigington, 811 F.3d
1259, 1266 (11th Cir. 2016).

      “Actual malice requires more than ‘harboring bad feelings’ or ‘ill will’ about

another; rather, ill will must also be combined with the intent to do something

wrongful or illegal.” Wyno v. Lowndes Cnty., 824 S.E.2d 297, 304 (Ga. 2019)

(emphasis added) (quotations omitted) (citing Adams v. Hazelwood, 520 S.E.2d
896, 898 (1999)). In other words, “the subjective mental state of a public officer or

employee is irrelevant unless that mental state prompts the public officer or

employee to intend a legally unjustifiable action.” Adams, 520 S.E.2d at 898.




                                          13
               Case: 19-10312   Date Filed: 07/19/2019    Page: 14 of 20


      As “actual malice” means an intent to act contrary to law, so the phrase

“actual intent to cause injury” -- for purposes of Georgia’s official immunity

doctrine -- means “an actual intent to cause harm to the plaintiff, not merely an

intent to do the act purportedly resulting in the claimed injury.” Kidd v. Coates,

518 S.E.2d 124, 125 (Ga. 1999) (emphasis added) (quotations omitted)

(concluding that officers who shot a man in self-defense were entitled to official

immunity because the officers lacked “actual tortious intent to harm” and, instead,

“acted only with the justifiable intent which occurs in every case of self-defense.”).

“This definition of intent contains aspects of malice, perhaps a wicked or evil

motive.” Id.

      We stress that because “actual malice” does not include “implied malice,”

the court will not “speculate [or] make assumptions” about improper motive; a

mere “inference of malice is insufficient to overcome [an] immunity defense.”

Watkins v. Latif, 744 S.E.2d 860, 863 (Ga. Ct. App. 2013); Conley v. Dawson, 572
S.E.2d 34, 37-38 (Ga. Ct. App. 2002).

      A showing of improper motive requires strong record evidence of improper

motive. Compare Watkins, 744 S.E.2d at 863 (rejecting plaintiff’s argument that it

“might be inferred” -- based on the timing of his arrest -- that he was arrested in

retaliation for calling 911 during a traffic stop), and Conley, 572 S.E.2d at 37-38

(no improper motive or actual malice shown based on evidence that an officer


                                          14
              Case: 19-10312     Date Filed: 07/19/2019    Page: 15 of 20


discounted a witness’s statement that a driver was at-fault, excluded the statement

from the police report, and lost the witness’s contact information and that the

officer also had a business relationship with the driver’s employer), with Lagroon

v. Lawson, 759 S.E.2d 878, 883 (Ga. Ct. App. 2014) (a jury could conclude

reasonably that officers acted with actual malice where direct evidence existed that

the officers coerced teenage witnesses to give false statements, used the statements

as grounds for plaintiffs’ arrests “despite knowing of the statements’ falsity,

inaccuracy or unreliability,” sought grand jury charges “despite knowing that

[plaintiffs] had not committed any offenses,” used an interrogation to question

plaintiff about her estranged husband instead of about the case, “bragged to

[plaintiff] about testifying against her in her upcoming divorce trial,” and

concealed exculpatory evidence from the district attorney for nine months), and

Jordan, 487 F.3d at 1357 (affirming the denial of official immunity where direct

evidence existed that an officer caused the issuance of an arrest warrant as a means

to get plaintiff to come to the jail so that the officer could collect on a personal

civil debt purportedly owed to the officer).

      That an officer’s decision to arrest may be “misguided,” “mistaken,”

“flawed,” or unsupported by probable cause is not enough to overcome official

immunity. See Mercado v. Swoope, 798 S.E.2d 291, 294 (Ga. Ct. App. 2017)

(“Even when an arresting officer operates on a mistaken belief that an arrest is


                                           15
              Case: 19-10312     Date Filed: 07/19/2019     Page: 16 of 20


appropriate, official immunity still applies.”); Marshall v. Browning, 712 S.E.2d
71, 75 (Ga. Ct. App. 2011) (even if officer was “mistaken” that the alleged acts

constituted a crime or was motivated by her personal feelings about the suspect,

nothing evidenced that the officer intended to do wrong); Reed v. DeKalb Cnty.,

589 S.E.2d 584, 587-88 (Ga. Ct. App. 2003) (“Absent malice or intent to injure, no

liability attaches to the officer’s exercise of his lawful discretion [to arrest] even

when the decision to effectuate the arrest is flawed.”); Todd v. Kelly, 535 S.E.2d
540, 542-43 (Ga. Ct. App. 2000) (concluding that an officer was entitled to official

immunity because, although his decision to seek arrest warrants “may have been

misguided,” nothing evidenced that he acted with actual malice).

      Nor is “evidence demonstrating frustration, irritation, and possibly even

anger . . . sufficient to penetrate official immunity.” Selvy v. Morrison, 665 S.E.2d
401, 406 (Ga. Ct. App. 2008) (no actual malice or intent to injure shown when

officer used profanity, referred to plaintiff as a “bitch,” made derogatory comments

about plaintiff’s past “boyfriends,” threatened to kick in plaintiff’s door, and used

force to carry out plaintiff’s arrest, injuring plaintiff’s minor son in the process);

Tittle v. Corso, 569 S.E.2d 873, 877 (Ga. Ct. App. 2002) (officer’s use of

profanity, threats to blow the suspect’s head off or to unleash a police dog if the

suspect moved, and slamming the suspect against the police car was insufficient to

demonstrate actual malice).


                                           16
             Case: 19-10312      Date Filed: 07/19/2019    Page: 17 of 20


      An officer is unentitled to summary judgment on official immunity grounds,

however, where sufficient evidence exists that -- at the time of an arrest -- the

officer had actual subjective knowledge that no crime was committed and, thus,

acted with a deliberate intent to break the law. See Lagroon, 759 S.E.2d at 883

(officers unentitled to official immunity when direct evidence existed that the

officers arrested plaintiffs and sought grand jury charges “despite knowing that

[plaintiffs] had not committed any offenses, thereby establishing that the officers

deliberately intended to do a wrongful act.” (quotations omitted)); City of Atlanta

v. Shavers, 756 S.E.2d 204, 207 (Ga. Ct. App. 2014), overruled in part on other

grounds by Rivera v. Washington, 784 S.E.2d 775 (Ga. 2016) (affirming denial of

summary judgment based on official immunity where officer arrested plaintiff

despite knowing -- based on a witness’s express statement and on clear video

surveillance footage showing directly that plaintiff had taken no items from the

store -- that no probable cause existed); Bateast v. DeKalb Cnty., 572 S.E.2d 756,

758 (Ga. Ct. App. 2002) (no official immunity when officers arrested plaintiff for

giving a false name and date of birth when there existed direct evidence that the

officers had verified successfully plaintiff’s identity before the arrest and, thus,

knew that plaintiff had committed no crime).

      As evidence of Officer Camille’s improper subjective intent, Plaintiff says

that, one week before her arrest, Plaintiff and other Cop Watch volunteers filmed


                                           17
             Case: 19-10312      Date Filed: 07/19/2019    Page: 18 of 20


several police officers -- including Officer Camille -- as the officers searched and

detained three men in Woodruff Park. Plaintiff says that, on that day, Officer

Camille appeared “upset” about being filmed and that Officer Camille referred to

the volunteers as “just a bunch of leeches trying to game the system.” Plaintiff

contends that, one week later, Officer Camille patrolled the park and ultimately

arrested her unlawfully in retaliation for Plaintiff’s having filmed Officer Camille

the previous week.

      Against the backdrop of cases applying Georgia’s official immunity

doctrine, we cannot conclude (by inference) from the evidence in this record that

Officer Camille’s conduct rose to the level of actual malice or an actual intent to

injure Plaintiff. Evidence sufficient to overcome immunity in Georgia must do

more than maybe give rise to a suspicion of improper motive.

      That Officer Camille patrolled Woodruff Park on 1 June is no evidence of

actual malice or actual intent to cause injury. Officer Camille was on-duty that

day, the public park was within his routine assigned “foot beat,” and Officer

Camille says he observed a large crowd in the park: a legally justifiable reason to

patrol.

      As explained more fully in Part II(A) of this opinion, we have determined

that the current record (viewed in Plaintiff’s favor) shows that no probable cause

existed to arrest Plaintiff and, thus, that Plaintiff’s arrest was unlawful. But


                                           18
              Case: 19-10312      Date Filed: 07/19/2019     Page: 19 of 20


Georgia law makes clear that -- to avoid summary judgment on official immunity

grounds -- for Plaintiff to show merely that Officer Camille lacked probable cause

to arrest or that his decision to arrest her was “mistaken” or even “reckless” is not

enough. See, e.g., Mercado, 798 S.E.2d at 294; Marshall, 712 S.E.2d at 75;

Murphy, 647 S.E.2d at 60.

       Nowhere in this record is evidence presented that Officer Camille told

people -- before or after Plaintiff’s arrest -- that he intended to arrest Plaintiff to

retaliate for her filming him a week earlier or just to hurt Plaintiff. Nor is evidence

present that Officer Camille at any time threatened Plaintiff with some punishment

for her filming him. And no other evidence has been presented that is strong

enough to make it probable that Officer Camille actually acted with the necessary

intent to do something illegal or intent to cause harm.

       Officer Camille did not arrest the other volunteers who had also engaged in

filming and engaged in criticizing him. Even if an erroneous decision, Officer

Camille’s decision to arrest Plaintiff was not capricious or entirely unsupported. In

the context of other things on the day of the arrest, Plaintiff’s conduct was singular;

Officer Camille arrested Plaintiff only after she (at him and in front of a crowd)

yelled about claimed unwelcome police presence -- including a shouted public

demand for him to account to her for his policing activity. Unlike the officers who

were denied official immunity in Lagroon, Shavers, and Bateast, nothing evidences


                                            19
             Case: 19-10312     Date Filed: 07/19/2019    Page: 20 of 20


adequately that Officer Camille had actual subjective knowledge at the time of

Plaintiff’s arrest that Plaintiff had plainly committed no offense or knowledge that

probable cause was doubtlessly lacking. See Lagroon, 759 S.E.2d at 883; Shavers,
756 S.E.2d at 207; Bateast, 572 S.E.2d at 758.

      That Officer Camille might have been frustrated, irritated, or angry with

Plaintiff is immaterial unless Plaintiff can show that Officer Camille’s subjective

mental state prompted him to intend to act unlawfully. See Wyno, 824 S.E.2d at

304; Adams, 520 S.E.2d at 898; Selvy, 665 S.E.2d at 406. Given the Georgia

immunity precedents and on this record -- without more, we cannot rightly “infer”

or “speculate” that Officer Camille arrested Plaintiff in retaliation for her having

filmed him a week earlier.

      Because Plaintiff has offered insufficient evidence of actual malice or of

actual intent to cause injury, Officer Camille is entitled to official immunity from

Plaintiff’s state-law claims. We vacate in part the district court’s denials of

immunity and remand for entry of summary judgment in favor of Officer Camille

on Plaintiff’s claims under Georgia law.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                           20